DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/744,440 filed 16 January 2020. Claims 1-6 pending. 

Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A damper device for transmitting power from a power source therethrough to an output-side member, the damper device comprising: an input-side rotor to which the power from the power source is inputted, the input-side rotor disposed to be rotatable; an output-side rotor rotatable relative to the input-side rotor, the output-side rotor including a hub and a plurality of flanges, the hub coupled to the output-side member, the plurality of flanges provided to extend radially outward from the hub, a plurality of elastic members disposed circumferentially between the plurality of flanges, the plurality of elastic members configured to elastically couple the input-side rotor and the output-side rotor in a [[the]] circumferential direction; and a hysteresis generating mechanism disposed axially between the input-side rotor and the plurality of flanges, the hysteresis generating mechanism configured to generate a hysteresis torque between the input-side rotor and the output-side rotor, each of the plurality of flanges having an attaching portion to which the hysteresis generating mechanism is attached, the attaching portions circumferentially spaced apart from each other and protruding radially outward from a radially outer surface of the hub.
Claim 6:
A damper device for transmitting power from a power source therethrough to an output-side member, the damper device comprising: an input-side rotor to which the power from the power source is inputted, the input-side rotor disposed to be rotatable; an output-side rotor rotatable relative to the input-side rotor, the output-side rotor including a hub and a plurality of flanges, the hub coupled to the output-side member, the ATTORNEY DOCKET NUMBERPATENT APPLICATION ED-US19032716/744,440 4 plurality of flanges provided to extend radially outward from the hub, the plurality of flanges disposed at predetermined intervals in a circumferential direction; a plurality of elastic members disposed circumferentially between the plurality of flanges, the plurality of elastic members configured to elastically couple the input-side rotor and the output-side rotor in the circumferential direction; and a hysteresis generating mechanism disposed axially between the input-side rotor and the plurality of flanges, the hysteresis generating mechanism configured to generate a hysteresis torque between the input-side rotor and the output-side rotor, wherein the hysteresis generating mechanism includes an annular disc member fixed to the plurality of flanges of the output-side rotor, and a friction member fixed to the input-side rotor, the friction member configured to make contact by friction with the annular disc member.
Regarding claims 1 and 6, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended claim 1 to include limitations regarding the design of the flanges and how they attach to the hysteresis generating mechanism. Further, applicant added claim 6, which includes previously objected claim limitations along with independent claim 1. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 07 June 2022 with respect to pgs. 5-7 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1, 2, 4, and 5 are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659